 

Exhibit 10.7

 

HEALTH SCIENCES ACQUISITIONS CORPORATION
412 West 15th Street, Floor 9
New York, NY 10011

 

May 9, 2019

 

Health Sciences Holdings, LLC
412 West 15th Street, Floor 9
New York, NY 10011

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Health Sciences Acquisitions Corporation (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Health Sciences Holdings, LLC (“Health Sciences Holdings”)
shall make available to the Company certain office space, secretarial and
administrative services as may be required by the Company from time to time,
situated at 412 West 19th Street, Floor 9, New York, NY 10011 (or any successor
location). In exchange therefore, the Company shall pay Health Sciences Holdings
a sum not to exceed $10,000 per month, respectively, on the Effective Date and
continuing monthly thereafter until the Termination Date. Health Sciences
Holdings hereby agrees that it does not have any right, title, interest or claim
of any kind in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established by the Company for the benefit of the
Company’s public stockholders upon the consummation of the IPO as described in
the Registration Statement ( “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 



  Very truly yours,       HEALTH SCIENCES ACQUISITIONS CORPORATION         By:
/s/ Roderick Wong   Name: Roderick Wong, MD   Title: President

 

AGREED TO AND ACCEPTED BY:       HEALTH SCIENCES HOLDINGS, LLC       By: /s/
Roderick Wong   Name: Roderick Wong, MD Title: Director

 



 